Citation Nr: 0921210	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  04-18 400	)	DATE
	)
	)


THE ISSUE

Whether a March 16, 2004 decision in which the Board of 
Veterans' Appeals denied an effective date earlier than 
September 21, 1999 for the award of service connection for 
posttraumatic stress disorder (PTSD) should be revised or 
reversed on the grounds of clear and unmistakable error 
(CUE).

(The matter of entitlement to waiver of recovery of loan 
guaranty indebtedness in the amount of $6,708.51, to include 
the question of whether the debt was properly created, and 
the matter of entitlement to an effective date earlier than 
September 21, 1999 for the award of service connection for 
PTSD (on a basis other than CUE), are addressed in separate 
decisions.)


REPRESENTATION

Moving party represented by:  Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The moving party, a veteran, had active service from July 
1968 to July 1972.

This matter is currently before the Board of Veterans' 
Appeals (Board) on motion by the moving party for revision or 
reversal on the grounds of CUE of a March 2004 decision of 
the Board that denied an effective date earlier than 
September 21, 1999 for the award of service connection for 
PTSD.  


FINDINGS OF FACT

1.  In March 2004, the Board denied the moving party's claim 
for an effective date earlier than September 21, 1999 for the 
award of service connection for PTSD.  

2.  The moving party has not established, without debate, 
that the correct facts, as they were then known, were not 
before the Board in March 2004; that the Board ignored or 
incorrectly applied the applicable statutory and regulatory 
provisions existing at the time; or that, but for any such 
alleged error, the outcome of the decision would have been 
different.


CONCLUSION OF LAW

Clear and unmistakable error in the Board's March 2004 
decision that denied an effective date earlier than September 
21, 1999 for the award of service connection for PTSD has not 
been established.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§§ 20.1400-20.1411 (2004-2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the parameters of the law surrounding CUE claims, the 
duty to assist in evidentiary development and the duty to 
notify the claimant of any additional evidence needed to 
complete an application are not applicable where CUE is 
claimed, in Board decisions (see Livesay v. Principi, 15 Vet. 
App. 165 (2001)), or in RO decisions (see Parker v. Principi, 
15 Vet. App. 407 (2002)).  The Board points out that it is 
the claimant (or, here, the moving party) that bears the 
burden of establishing CUE.

The record also reflects that there are otherwise no due 
process concerns that preclude Board consideration of the 
moving party's motion, at this juncture. 

II.  Analysis

Historically, the moving party initially filed a claim for 
service connection for PTSD in July 1983.  In a September 
1983 decision, the RO denied the claim.  Although the moving 
party disagreed with the denial, he did not perfect an 
appeal.  The moving party made several subsequent attempts to 
reopen the claim, culminating in a December 1999 rating 
decision, in which the RO granted service connection and 
assigned a 70 percent disability rating for PTSD, effective 
September 21, 1999, the date the petition to reopen was 
received.  The moving party perfected an appeal to the Board 
as to the assigned effective date, and in March 2004, the 
Board denied the appeal.  The moving party did not appeal the 
Board's decision.  

Unless the Chairman orders reconsideration, or another 
exception to finality applies, Board decisions are final as 
of the date rendered.  See 38 U.S.C.A. §§ 7103, 7104(a) (West 
2002); 38 C.F.R. § 20.1100(a) (2004-2008).  

Previous determinations that are final and binding will be 
accepted as correct in the absence of CUE.   However, if the 
evidence establishes CUE, the prior decision will be reversed 
and amended.  A finding of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  See, e.g., Damrel v. Brown, 6 Vet. App. 242, 245 
(1994) and Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), 
citing Russell v. Principi, 3 Vet. App. 310, 313- 14 
(1992)(en banc).

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Rules of Practice of the 
Board, set forth at 38 C.F.R. Part 20 (2004-2008).  Rule 1403 
of the Rules of Practice, found at 38 C.F.R. § 20.1403, 
relates to what constitutes CUE and what does not, and 
provides as follows:  Clear and unmistakable error is a very 
specific and rare kind of error.  It is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Generally, either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were incorrectly applied.  In general, review for 
clear and unmistakable error in a prior Board decision must 
be based on the record and the law that existed when that 
decision was made.

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).

Rule 1403 offers the following examples of situations that 
are not clear and unmistakable error:  (1) Changed diagnosis.  
A new medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; (2) Duty to assist.  The 
Secretary's failure to fulfill the duty to assist; and (3) 
Evaluation of evidence.  A disagreement as to how the facts 
were weighed or evaluated.  38 C.F.R. § 20.1403(d).

Moreover, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation. 38 C.F.R. § 20.1403(e).

A motion for revision of a Board decision based on CUE must 
be in writing, and must be signed by the moving party or that 
party's representative.  The motion must include the name of 
the Veteran; the name of the moving party if other than the 
Veteran; the applicable Department of Veterans Affairs file 
number; and the date of the Board decision to which the 
motion relates.  If the applicable decision involved more 
than one issue on appeal, the motion must identify the 
specific issue, or issues, to which the motion pertains.  
Motions which fail to comply with the requirements set forth 
in this paragraph shall be dismissed without prejudice to re-
filing.  38 C.F.R. § 20.1404(a).

The moving party in this case has, through his attorney, set 
forth clear and specific allegations of CUE in the March 2004 
Board decision and has plead error of law with sufficient 
specificity to enable the Board to decide the CUE claim on 
the merits.  The moving party's sole allegation of error in 
this case is that the Board, in its March 2004 decision did 
not apply or discuss the applicability of 38 C.F.R. 
§ 3.156(c) in regard to the addition to the claims file in 
May 1999 of a "new" service record, the moving party's Form 
DD 215 (correction to Form DD 214).  That form established 
that the moving party had service in Vietnam, a fact that had 
been omitted from the DD 214.  The moving party asserts that, 
under the provisions of 38 C.F.R. § 3.156(c), the addition of 
the Form DD 215 should have resulted in the reconsideration 
of the original June 1983 claim, thus allowing for an 
effective date in June 1983, the date VA received the 
"previously decided claim."  38 C.F.R. § 3.156(c)(3).  

Although the moving party's attorney is correct in pointing 
out that the provisions of 38 C.F.R. § 3.156(c) were not 
specifically addressed in the Board's 2004 decision, he has 
not shown that a different result would have ensued had those 
provisions been discussed.  Indeed, it is quite apparent that 
discussion and application of those provisions would not have 
altered the Board's conclusion that an earlier effective date 
was not warranted.  

The Board notes that, in its current form, 38 C.F.R. 
§ 3.156(c) does not apply to the addition of new service 
department records such as the DD 215.  The current provision 
applies to relevant official service department records 
"that existed and had not been associated with the claims 
file when VA first decided the claim."  Indeed, the current 
38 C.F.R. § 3.156(c)(2) provides that paragraph (c)(1) "does 
not apply to records that VA could not have obtained when it 
decided the claim because the records did not exist when VA 
decided the claim."  Here, the Form DD 215 is dated May 24, 
1999.  It clearly did not exist at the time of the September 
1983 rating decision when the claim was "first decided."  
The moving party does not contend that it existed any earlier 
than May 1999.  He specifically described it in his motion as 
a "new" service record.  

The version of 38 C.F.R. § 3.156(c) in effect in 1999 through 
2004 applies to official service department records which 
presumably have been misplaced and have now been located.  
However, unlike the current version, the former version of 
this regulation specifically includes corrections by the 
service department of former errors of commission or omission 
in the preparation of the prior report or reports and 
identified as such.  See 38 C.F.R. § 3.156(c) (1999-2004).  
Thus, the DD 215, which is specifically identified as a 
correction to the DD 214 would appear to be included under 
the version of the regulation in effect at the time of the 
Board's March 2004 decision.

The DD 215 established that the moving party served a tour in 
Vietnam.  While this was not officially acknowledged at the 
time of the initial 1983 decision, that denial was based on a 
lack of a current diagnosis of PTSD.  As there was no such 
diagnosis, the RO never addressed the moving party's alleged 
in-service stressors or his service in Vietnam.  Indeed, the 
moving party's service in Vietnam does not appear to have 
ever played a role in any denial of his claim.  A June 1994 
RO rating decision specifically acknowledges that the moving 
party did serve a tour of duty in Vietnam.  However, the 
claim was again denied on the basis that there was no 
diagnosis of PTSD.  A May 1998 rating decision also denied 
service connection for PTSD on the grounds that there was no 
diagnosis of PTSD.  In fact, the first diagnosis of PTSD does 
not appear in the record until September 1999 (in a record 
received at the RO on September 21, 1999).  

Regarding claims for service connection, the effective date 
is generally the day after separation from service or date 
entitlement arose, if the claim is received within one year 
of separation from service, otherwise the general rule 
applies.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 
3.400(b)(2)(i) (2004-2008).  

The general rule provides that, unless specifically provided 
otherwise, the effective date of an award based on an 
original claim for compensation benefits shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2004-2008).

Thus, in view of the applicable provisions, even if the Board 
had conceded in its March 2004 decision that the actual date 
of claim in this case was in June 1983, as there was no 
diagnosis of PTSD until September 1999, there was no 
"entitlement" to the benefit claimed until September 1999.  
The September 21, 1999 receipt by the RO of a private medical 
report reflecting a diagnosis of PTSD is thus the appropriate 
effective date for the award of service connection for PTSD, 
even conceding that a June 1983 claim remained pending at the 
time of the March 2004 Board decision.  

In sum, the Board's discussion and application of 38 C.F.R. 
§ 3.156(c) in March 2004 would not have altered the 
conclusion reached by the Board in that decision.  Therefore, 
any failure on the part of the Board to address that 
provision is not CUE.  

As, the moving party has not established, without debate, 
that the correct facts, as they were then known, were not 
before the Board in March 2004; that the Board ignored or 
incorrectly applied the applicable statutory and regulatory 
provisions existing at the time; or that, but for any such 
alleged error, the outcome of the decision would have been 
different, the moving party has not met the criteria for 
revising or reversing the Board's March 2004 decision (that 
denied an earlier effective date for the award of service 
connection for PTSD) on the grounds of CUE.  


ORDER

The motion to revise or reverse the March 2004 decision of 
the Board of Veterans' Appeals that denied an effective date 
earlier than September 21, 1999 for the award of service 
connection for PTSD, on the grounds of clear and unmistakable 
error, is denied.



                       
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



